Citation Nr: 1147292	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a disease of the nervous system, claimed as multiple sclerosis (MS) and olivopontocerebellar atrophy (OCPA).

2.  Entitlement to service connection for a disease of the nervous system, claimed as MS and OCPA.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1966 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 1997 and December 2005 rating decisions by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The December 2005 decision denied entitlement to TDIU.  The issue has been before the Board on three occasions; it was remanded each time for additional development or due process concerns.

In October 2011 correspondence to the Board, the Veteran referenced a claim of service connection for MS; a review of the file to determine the status of this issue revealed that the matter was, in fact, on appeal.  The July 1997 decision denied service connection for posttraumatic stress disorder (PTSD); a phobia (fear of water); loss or loss of use of both feet, both buttocks, bowel and bladder control, and vision; declined to reopen a claim of service connection for MS; and denied entitlement to a 10 percent evaluation based on multiple noncompensable service connected disabilities under 38 C.F.R. § 3.324.  The Veteran filed a timely notice of disagreement (NOD) with this decision, and a statement of the case (SOC) was issued in June 1998.

The Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals, at the end of August 1998.  This form indicated that the Veteran wished to appeal all issues listed on the SOC and any supplemental SOC (SSOC), and requested a Board hearing.  This formal substantive appeal was not timely, as it was filed beyond both the one year appeal period and the 60 day period from issuance of the SOC.

However, in July 1998, prior to the expiration of any filing deadline, the Veteran submitted a statement that he wished to add PTSD to his current claim.  The RO noted this issue was already on appeal, and took no action.  In the context of the claims file, however, this correspondence indicates a desire to pursue the appeal.  He wished to add an issue, with of necessity shows there was already some ongoing claim other than PTSD.  The RO never informed the Veteran that his appeal had not been perfected, and proceeded to take further action on the issue of PTSD.  A substantive appeal is not jurisdictional.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The issue of reopening a claim of service connection for MS, now characterized as a disease of the nervous system, is on appeal.

The remaining issues which were the subject of the appeal of the July 1997 decision are no longer on appeal.  Service connection for PTSD (to include a water phobia) has been granted.  The loss or loss of use of various limbs or body systems is part and parcel of the neurological disorder claim.  As the Veteran is in receipt of compensable evaluations, 38 C.F.R. § 3.324 is not applicable.

The issues of service connection for a disease of the nervous system, claimed as MS and OCPA, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a brain or neurological disorder was most recently finally denied in a June 1995 rating decision.  The RO declined to reopen a claim of service connection for MS, as new and material evidence addressing a lack of nexus to service was not submitted, and denied service connection for other neurological impairments and diseases on the grounds that no nexus to service was shown.

2.  Appeal of the June 1995 decision was initiated, but not timely perfected; the Veteran was notified of the failure to perfect, but did not object.  The denial became final in June 1996.

3.  Evidence received since June 1995 was not previously considered by agency decision makers, bears directly and substantially on the issue, is not cumulative or redundant of evidence already of record, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The criteria for reopening a claim of service connection for a disease of the nervous system, claimed as MS and OCPA have been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.102 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the request to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The regulations defining "new and material" were amended after the filing of the claim on appeal here.  66 Fed. Reg. 45,630 (August 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  For claims to reopen received prior to August 29, 2001, new and material evidence is defined as evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for MS was most recently denied on the merits in a November 1985 Board decision, which found no nexus to service.  Service treatment records did not show the disease on active duty, and a presumption of service connection was not warranted, as the evidence of record, in the form of private medical records, showed the first manifestations of MS outside the applicable 7 year presumptive period set forth in 38 C.F.R. § 3.307(a).  The June 1995 decision declined to reopen the claim.  Private medical evidence dating from 1977, outside the presumptive period, was submitted.

Service connection for impaired brain function, impairment of the central nervous system, and neurological impairment of the extremities was denied in May 1994 and June 1995 rating decisions.  Service medical records failed to show in-service treatment or diagnosis.  VA and private records did show current diagnoses and disability, including MS, but no nexus to service was established; the role of herbicide exposure was also considered.  

Since June 1995, the Veteran, through his representative, has submitted an October 2011 statement alleging that symptoms of MS first appeared in 1971, within the 7 year presumptive period for that disease.  He specified that he had a loss of balance and double vision in 1971.

The Veteran is competent to report the symptoms he experiences through his five senses, and to describe the circumstances (including when) they are experienced.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His reports of 1971 neurological symptoms are therefore competent evidence.  Credibility is presumed for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

This evidence of 1971 symptoms was not previously considered.  Private medical records referred to treatment since 1975 only, and did not describe or refer specifically to neurological problems.  An indication of symptoms within the applicable presumptive period for service connection of MS bears directly and substantially on the question of reopening, and is so significant that it must be considered in order to fairly adjudicate the claim.  Reopening of the previously denied claim is warranted.

It is true that the current neurological diagnosis is OCPA, not MS, and hence the 7 year period may not be applicable.  38 C.F.R. § 3.307(a).  However, the record does include a past diagnosis of MS, and so evidence of a possible manifestation of that disease bears reopening and development.  38 C.F.R. § 3.156(a) (2000); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

Reopening of the previously denied claim of service connection for a disease of the nervous system, claimed as MS and OCPA is granted.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Current VA treatment records reflect a diagnosis of OCPA; older records indicate a diagnosis of MS.  It is unclear if there is a relationship between the two conditions, or if MS was misdiagnosed.  A medical opinion is required to clarify the diagnosis.  Further, in light of the allegations of earlier onset than previously considered, examination and opinion are appropriate to determine the date of onset of the disease process, and to obtain a nexus opinion.  Consideration must also be given on remand to the presumption of service connection for other organic diseases of the nervous system, and not merely MS.  38 C.F.R. §§ 3.307(a), 3.309 (a).

Entitlement to TDIU is inextricably intertwined with resolution of the appeal regarding service connection for a disease of the nervous system.  TDIU depends on consideration of the impact on occupational functioning of all service connected diseases.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

As it appears the Veteran receives ongoing VA treatment, update records should be obtained as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center in Portland, Oregon, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.  

2.  Schedule the Veteran for an appropriate VA neurological examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current disabilities of the nervous system; OCPA and MS must be specifically addressed:  

The examiner must opine as to whether a diagnosis of MS was warranted at any time, and if so whether such was at least as likely as not first manifested prior to May 1976.  Specific symptomatology must be identified; the Veteran is competent to report symptoms.

The examiner must opine as to whether currently diagnosed OCPA is in any way related to MS.  The examiner must address whether it is at least as likely as not OCPA was caused or aggravated by service or any service connected disease.  For purposes of this opinion only, MS should be considered service connected, if properly diagnosed at any time.

The examiner should comment on the impact of all diagnosed neurological conditions on the Veteran's occupational capacity.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


